


Exhibit 10.8

 

MOTOROLA, INC.

 

EXECUTIVE SEVERANCE PLAN, AS AMENDED AND RESTATED THROUGH SEPTEMBER 1, 2010

 

1.             Purpose.

 

The purpose of the Motorola, Inc. Executive Severance Plan (the “Plan”) is to
provide severance pay and benefits to Eligible Executives whose employment with
Motorola, Inc. and its U.S. Affiliates and/or U.S. Subsidiaries is terminated
under certain circumstances.  The Plan is effective October 1, 2008 and is
applicable to Eligible Executives who are notified of termination on or after
October 1, 2008.  The Plan is intended to be an “employee welfare benefit plan”
as defined in Section 3(1) of the ERISA maintained primarily for the purpose of
providing benefits for a select group of management or highly compensated
employees.  All benefits under the Plan shall be paid solely from the general
assets of Motorola.

 

2.             Eligibility.

 

(a)           General Rules.  An Eligible Executive shall receive the Severance
Pay and benefits described in this Plan if the Eligible Executive’s employment
with Motorola is terminated by Motorola in a Qualifying Termination and such
termination of employment constitutes a separation from service within the
meaning of Section 409A of the Code (a “Separation from Service”).  In order to
receive Severance Pay and benefits under the Plan, in addition to fulfilling the
conditions and complying with the terms of the Plan, an Eligible Executive, as
hereinafter provided, must execute and not revoke a general waiver and release
in the form provided by Motorola (“General Release”) and must not be in breach
of any agreement with Motorola containing restrictive covenants, or any other
agreement with or obligation to Motorola for the protection of Motorola’s
confidential and proprietary information.

 

(b)           Effect of Other Plans and Agreements.

 

(i) An Eligible Executive shall not receive Severance Pay and benefits under
this Plan if the Eligible Executive is eligible for and receives severance pay
and benefits under the Motorola, Inc. Senior Officer Change in Control Plan, the
Motorola, Inc. Corporate Officer Change in Control Plan, or the Motorola, Inc.
Corporate Officer Transition Change in Control Plan (collectively, the “VP
Change in Control Plans”), or has claimed or is claiming termination pay under
the laws of any country other than the United States.  However, if a Change in
Control occurs following a Qualifying Termination, any Severance Pay and medical
benefits  to which an Eligible Executive may be entitled under any VP Change in
Control Plan shall be reduced by the Severance Pay and medical benefits actually
received by such Executive under this Plan. Following the Change in Control, the
Eligible Executive who is eligible for and is receiving severance pay and
benefits under any VP Change in Control Plan shall be entitled to no further
Severance Pay and benefits under this Plan.

 

(ii) Subject to Section 2(b)(i) above, if an individual has entered into an
individual employment or other contract with Motorola that explicitly provides
for cash compensation upon

 

--------------------------------------------------------------------------------


 

a termination of employment, whether or not such payment is labeled severance
pay, retention pay or otherwise, (other than a stock option, restricted stock,
restricted stock unit, stock appreciation right (“SAR”), supplemental
retirement, deferred compensation or similar plan or agreement or other form of
participant document entered into pursuant to a Motorola-sponsored group plan
that may contain provisions operative on a termination of the Eligible
Executive’s employment) and such contract is in effect on the date of the
Eligible Executive’s termination of employment, such cash compensation shall be
offset against the Severance Allowance provided under this Plan to the extent
such cash compensation either does not provide for the deferral of compensation
under Section 409A of the Code or is paid in a lump sum at the same time as
severance paid under Section 3(b) hereunder. In all other respects, the terms of
the individual agreement shall apply and shall supersede the terms of this Plan.

 

3.             Severance Pay and Benefits.

 

(a)           Severance Pay and Benefits.  An Eligible Executive entitled to
Severance Pay and benefits pursuant to Section 2 shall receive Severance Pay and
severance benefits, based on the Eligible Executive’s level or salary grade, in
accordance with the schedule attached as Exhibit A and the provisions of this
Section 3.

 

(b)           Form and Timing of Severance Payments.  The total amount of the
Severance Allowance provided in Section 3(a) shall be paid after the Eligible
Executive’s Separation Date in a lump sum within thirty (30) days after the
Eligible Executive signs and does not revoke the General Release, provided that
the Eligible Executive signs the General Release no later than the last day of
the 49-day consideration period and such payment shall occur (assuming no
revocation) before March 15 of the year following the Separation Year.   Each
payment of Severance Pay and benefits to the Eligible Executive under this Plan,
including payments pursuant to Section 3 and reimbursements under Sections 3(g),
(h), (i), (j) and (o) and 4(e), will be considered a separate payment and not
one of a series of payments for purposes of Section 409A of the Code.

 

(c)           Alternate MIP Award for Separation Year.  If an Eligible Executive
receiving a Severance Allowance under this Plan participates in the Motorola
Incentive Plan (“MIP Plan”) during the Separation Year, he or she shall receive,
in lieu of any incentive bonus under the MIP Plan, the equivalent of a pro rata
MIP Award based on actual business results for the Separation Year (“Alternate
MIP Award”) and with an individual performance factor of 1.0, which Alternate
MIP Award shall be paid in a lump sum on the first payroll date following July 1
of the year following the Separation Year (unless the Eligible Executive has
made an irrevocable election under any deferred compensation arrangement subject
to Code Section 409A to defer any portion of the Eligible Executive’s annual
incentive bonus in respect of the Separation Year, in which case such deferred
bonus shall be paid in accordance with such election) (such payment date,
“Alternate MIP Award Payment Date”).  The applicable pro rata amount shall be
determined by multiplying (i) the product of the Eligible Executive’s Eligible
Earnings, as defined in the MIP Plan, times his or her MIP Plan target
percentage for the Separation Year times the business performance factor under
the MIP Plan for the applicable organizational unit by (ii) a fraction, the
numerator of which is the number of completed days of active work during the
Separation Year and the denominator of which is 365.  An Eligible Executive who
receives

 

2

--------------------------------------------------------------------------------


 

an Alternate MIP Award may not receive an MIP Award under the MIP Plan for the
Separation Year under any circumstances.

 

(d)           Alternate SIP Award for Separation Year.  If an Eligible Executive
receiving a Severance Allowance under this Plan participates in a sales
incentive plan pursuant to which he or she is eligible for an incentive award
with respect to monthly or quarterly performance periods during the Separation
Year, he or she shall receive the equivalent of a pro rata termination incentive
for the applicable performance period in which the Separation Date occurs based
on actual performance goals and performance results (“Alternate Quarterly or
Monthly SIP Award”).  If an Eligible Executive receiving a Severance Allowance
under this Plan participates in a sales incentive plan pursuant to which he or
she is eligible for an incentive award (or a portion of an incentive award) with
respect to an annual performance period during the Separation Year, he or she
shall receive the equivalent of a pro rata termination incentive (for such award
or portion thereof) for the applicable performance period in which the
Separation Date occurs based on actual performance goals and performance results
(“Alternate Annual SIP Award”).  The pro rata amount shall be determined as
provided in the applicable SIP Plan.  Alternate Quarterly or Monthly SIP Awards
shall be paid at the same time as payment would be made under the SIP Plan for
the applicable performance period if the Eligible Executive had remained an
employee and Alternate Annual SIP Awards shall be paid on the Alternate MIP
Award Payment Date.  An Eligible Executive who receives an Alternate SIP Award
may not receive a SIP Award under the SIP Plan for the same quarter or any
subsequent quarter under any circumstances. Alternatively, an Eligible Executive
who receives a SIP Award under the SIP Plan may not receive an Alternate SIP
Award under this Plan for the same quarter or any subsequent quarter under any
circumstances.

 

(e)           Paid Time Off.  The Severance Pay and benefits outlined in
Section 3 above include and exceed any paid time off or similar amounts that are
unpaid as of the Eligible Executive’s Separation Date, and the Eligible
Executive shall not be entitled to any additional payment for or in respect of
such unpaid amounts.

 

(f)            Equity Awards.  This Plan does not alter or amend any vesting or
other terms and conditions contained in previous grants of stock options,
restricted stock, restricted stock units, or SARs,  as reflected in the
agreements or award documents issued at the time of grant (“Equity Awards”). 
Following the Separation Date, except in the event the Eligible Executive
violates one or more of the restrictive covenants referenced in
Section 4(a) below, each of his or her outstanding Equity Awards will be
accorded the most favorable treatment for which each Equity Award qualifies per
the terms of the applicable plans, grant agreements or award documents.

 

(g)           Medical Benefits.  Benefits coverage in effect on the Eligible
Executive’s Separation Date under the Motorola Employee Medical Benefits Plan
(“Medical Plan”), as amended from time to time, will be continued at the regular
employee contribution rate through the end of the Severance Period, provided
that the Eligible Executive complies with all terms and conditions of the
Medical Plan, including paying the necessary contributions and provided further,
if the Eligible Executive is reemployed with another employer and becomes
covered under that employer’s medical plan, the medical benefits described
herein (if they are not terminated as provided in COBRA, defined below) shall be
secondary to those provided under such other plan.  The difference between the
cost for such coverage under COBRA, as defined

 

3

--------------------------------------------------------------------------------


 

below, and the amount of the necessary contributions that the Eligible Executive
is required to pay for such coverage as provided above will be paid by Motorola
and considered imputed income to the Eligible Executive.  The Eligible Executive
is responsible for the payment of income tax due as a result of such imputed
income.  After the total period of medical benefit continuation provided in this
Plan, the Eligible Executive may elect to continue medical benefits under the
Medical Plan at his or her own expense, in accordance with COBRA.  The period of
medical benefit continuation described immediately above counts toward and
reduces the maximum coverage under Section 4980B of the Code (“COBRA”), as
described in Treasury Regulation Section 54.4980B-7, A-7(a).  The COBRA period
commences on the first of the month following the Separation Date.    If the
Eligible Executive is eligible for coverage under the Motorola Post-Employment
Health Benefits Plan or any restated or successor plan (the “Retiree Plan”), the
Eligible Executive may apply for such coverage, provided that he or she makes an
election for such coverage, in accordance with the terms and conditions for such
coverage under the Retiree Plan.  The Eligible Executive may wait until the end
of the period of continued Medical Plan coverage provided for in this Plan
before electing to begin coverage under the Retiree Plan.  If the Eligible
Executive commences coverage under the Retiree Plan before he or she has
exhausted the continued Medical Plan coverage provided for in this Plan, the
continued Medical Plan coverage will end.

 

(h)           Outplacement.  Motorola also will provide senior executive
outplacement and career continuation services by a firm to be selected by
Motorola for up to 12 months following the Separation Date, as set forth in
Exhibit A, if the Eligible Executive elects to participate in such services.

 

(i)            Other Benefits.  Except as otherwise expressly provided in the
Plan, the effect of an Eligible Executive’s termination and this Plan upon the
Eligible Executive’s participation in, or coverage under, any of Motorola’s
benefit or compensation plans, including  but not limited to the Motorola
Omnibus Incentive Plan of 2006, as amended and restated through January 31,
2008, the Motorola Incentive Plan, the officer-level sales incentive plans, the
General Instrument Corporation 1997 Long-Term Incentive Plan, the General
Instrument Corporation 1999 Long-Term Incentive Plan, the Motorola Elected
Officers Supplementary Retirement Plan, the Motorola Supplemental Pension Plan,
the Motorola Elected Officers Life Insurance Plan, the 2006 Motorola Long Range
Incentive Plan for any given performance cycle, the Motorola Management Deferred
Compensation Plan, the Motorola Financial Planning Program, the VP Change in
Control Plans or any other applicable group plan, stock option plan and any
restricted stock, stock unit or SAR agreements, shall be governed by the terms
of those plans and agreements.    Motorola is making no guarantee, warranty or
representation in this Plan regarding any position that may be taken by any
administrator or plan regarding the effect of this Plan upon the Eligible
Executive’s rights, benefits or coverage under those plans and agreements.

 

(j)            Financial Planning Services.  Notwithstanding anything to the
contrary in Section 3(i) above, for any Eligible Executive who participates in
the Motorola Financial Planning Program on such Eligible Executive’s Separation
Date, Motorola will pay the Eligible Executive’s financial planning vendor for
services rendered pursuant to the Motorola Financial Planning Program through
the later of (i) 12 months following the Separation Date or (ii) April 30 of the
calendar year following the Separation Year.   Payment will be made within 90
days following the date the Eligible Executive submits evidence that he or she
incurred such expenses,

 

4

--------------------------------------------------------------------------------


 

and in all events prior to the last day of the calendar year following the
calendar year in which he or she incurs the expense.  In no event will the
amount of such expenses paid in one year affect the amount of expenses eligible
for payment, or in-kind benefits to be provided, in any other taxable year.

 

(k)           Eligible Executives Whose Work Country is not the United States. 
To the extent an Eligible Executive is party to an agreement providing that
Motorola shall relocate and/or repatriate him or her and eligible dependents to
the United States and such agreement is still in effect on the Separation Date, 
Motorola will provide relocation and/or repatriation services in accord with the
terms of that agreement.    Payment of relocation vendors and/or reimbursement
of the Eligible Executive will be made within 90 days following the date the
Eligible Executive submits evidence that he or she incurred such expenses, and
in all events prior to the last day of the calendar year following the calendar
year in which he or she incurs the expense.  In no event will the amount of such
expenses paid or reimbursed in one year affect the amount of expenses eligible
for payment or reimbursement, or in-kind benefit to be provided, in any other
taxable year.

 

(l)            Cessation of Payments upon Rehire.  If an Eligible Executive is
rehired by Motorola within the Severance Period, he or she shall repay a pro
rata portion of the Severance Allowance calculated by multiplying the Severance
Allowance by a fraction, the numerator of which is the total number of months of
the Eligible Executive’s Severance Period minus the number of completed months
of severance following the Separation Date, and the denominator of which is the
total number of months of the Eligible Executive’s Severance Period.  This
requirement may be waived by Motorola, Inc.’s most senior Human Resources
officer for compelling business reasons, as determined in his or her
discretion.    The Alternate MIP Award or the Alternate SIP Award, as
applicable, shall be paid to, and/or may be retained by, the Eligible Executive
as otherwise provided herein, provided that, this requirement may be waived by
the most senior Human Resources officer in favor of reinstating the Eligible
Executive to the MIP Plan or an officer-level SIP Plan for the performance
period in which the Separation Date occurred, provided further that the payment
under the MIP Plan or an officer level SIP Plan for the performance period of
reinstatement will be paid at the same time either the Alternate MIP Award or
Alternate SIP Award would have been paid if not so waived.  In no event may the
Eligible Executive receive an Alternate MIP Award or Alternate SIP Award and
either an actual MIP Plan award or an actual SIP Plan award for the same
performance period, as the case may be.

 

(m)          Committee Discretion.  Notwithstanding the foregoing, the
Compensation and Leadership Committee of Motorola, Inc.’s Board of Directors or
its delegate may, in its sole discretion, reduce, eliminate, or otherwise adjust
the amount of an Eligible Executive’s Severance Pay and benefits, including the
Alternate MIP Award and/or Alternate SIP Award.  Such determination shall be
made before any severance payments commence under this Section 3.  Unless the
Compensation and Leadership Committee determines otherwise, or unless the
Eligible Executive is an officer subject to Section 16 of the Securities
Exchange Act of 1934 or an officer reporting directly to Motorola, Inc.’s Chief
Executive Officer or a member of Motorola’s Senior Leadership Team,
Motorola, Inc.’s most senior Human Resources officer is delegated the authority
to exercise the discretion provided by this provision with respect to Eligible
Executives, provided such determination is made before any severance payments

 

5

--------------------------------------------------------------------------------


 

commence under this Section 3 and he or she reports such adjustment to the
Compensation and Leadership Committee in writing no later than the Committee’s
next regularly scheduled meeting, with a copy to the Plan Administrator.

 

(n)           Death of Executive.  If an Eligible Executive entitled to a
Severance Allowance or payments under Section 3(c) or (d) should die before all
such amounts payable to him or her have been paid, such unpaid amounts shall be
paid no later than 90 days following the Eligible Executive’s death (or in the
case of payments under Section 3(c) or (d), within 90 days following
determination of the applicable performance results) to Eligible Executive’s
legal representative, if there be one, and, if not, to the Executive’s spouse,
parents, children or other relatives or dependents of such Executive as the Plan
Administrator, in his or her discretion, may determine; provided, however, such
payee or payees shall not have the right to designate the taxable year of
payment.  Any payment so made shall be a complete discharge of any liability
with respect to such benefit.

 

(o)           Business Expenses.  Each Eligible Executive shall be responsible
for any personal charges incurred on any Motorola credit card or other account
used by the Eligible Executive prior to the Eligible Executive’s Separation Date
and the Eligible Executive shall pay all such charges when due.  Motorola shall
reimburse the Eligible Executive for any pending, reasonable business-related
credit card charges for which the Eligible Executive has not already been
reimbursed as of the Eligible Executive’s Separation Date provided the Eligible
Executive files a proper travel and expense report.  Such reimbursement shall be
made not later than December 31 of the year following the year in which the
Executive incurs the expense.  In no event will the amount of such expenses paid
in one year affect the amount of expenses eligible for payment, or in-kind
benefits to be provided, in any other taxable year.

 

4.             Eligible Executive Obligations.

 

(a)           General.  An Eligible Executive’s Severance Pay and benefits
provided under Section 3 are expressly conditioned on the Eligible Executive’s
compliance with the obligations contained in certain Stock Option Agreements
and/or Stock Option Consideration Agreements and/or Restricted Stock Agreements
and/or Restricted Stock Unit Agreements with Motorola, as well as various other
agreements for the protection of Motorola’s confidential and proprietary
information.  Such agreements, including but not limited to the non-disclosure,
non-competition and non-solicitation provisions therein, continue in full force
and effect according to their terms.  In addition to complying with all the
other obligations contained in the above-referenced agreements, the Eligible
Executive must immediately inform Motorola of (i) the identity of any new
employment, start-up business or self-employment in which he or she has engaged
or will engage between the Separation Date and the second anniversary of the
Separation Date, (ii) his or her title in any such engagement, (iii) his or her
duties and responsibilities in any such engagement and (iv) any information
Motorola reasonably requests in order to determine the Eligible Executive’s
compliance with the above-referenced agreements and this Plan.  By accepting the
Severance Pay and benefits outlined herein, the Eligible Executive authorizes
Motorola to provide a copy of any agreement between him or her and Motorola for
the protection of Motorola’s confidential and/or proprietary information to any
new employer or other entity or business by which he or she is engaged up to the
second anniversary of the Separation Date.

 

6

--------------------------------------------------------------------------------

 

 

(b)           Release of Claims.  In order to receive the Severance Pay and
benefits available under the Plan, an Eligible Executive must work through his
or her Separation Date, as determined in the sole discretion of his or her
direct manager, and sign and return a General Release, in a form acceptable to
the Plan Administrator, within forty-nine (49) days after the Eligible
Executive’s Separation Date.  The Plan Administrator may designate longer
periods in his or her discretion.  If the Plan Administrator approves a period
longer than the period designated for an Eligible Executive to sign the General
Release, and such Eligible Executive’s medical benefits already have been
terminated for failure to pay the monthly contribution or COBRA contribution, it
shall not be necessary to provide such Eligible Executive with the extended
medical benefits as consideration for signing the General Release.

 

The Plan Administrator may from time to time alter the specific terms of the
General Release used for purposes of the Plan, or add new terms, as it
determines to be appropriate in his or her discretion.

 

(c)           Non-Disparagement.  An Eligible Executive shall not, directly or
indirectly, individually or in concert with others, engage in any conduct or
make any statement calculated or likely to have the effect of undermining,
disparaging or otherwise reflecting poorly upon Motorola or its good will,
products or business opportunities, or in any manner detrimental to Motorola,
though the Eligible Executive may give truthful and nonmalicious testimony if
properly subpoenaed to testify under oath.

 

(d)           Records/Company Property.  The Eligible Executive shall return to
Motorola by his or her Separation Date all property belonging to Motorola and
confidential and/or proprietary information including the originals and all
copies and excerpts of documents, drawings, reports, specifications, samples and
the like that were/are in the Eligible Executive’s possession at all Motorola
and non-Motorola locations, including but not limited to information stored
electronically on computer hard drives or disks.

 

(e)           Cooperation and Indemnification.  From the Eligible Executive’s
Separation Date, and for as long thereafter as shall be reasonably necessary,
the Eligible Executive shall cooperate fully with Motorola in any investigation,
negotiation, litigation or other action arising out of transactions in which he
or she was involved or of which he or she had knowledge during his or her
employment by Motorola and its Affiliates and Subsidiaries.  If the Eligible
Executive incurs any business expenses in the course of performing his or her
obligations under this paragraph, he or she will be reimbursed for the full
amount of all reasonable expenses upon submission of adequate receipts
confirming that such expenses actually were incurred.  All reimbursements under
this Section 4(e) will be for expenses incurred by the Eligible Executive during
his or her lifetime.  Reimbursement will be made within 90 days following the
date the Eligible Executive submits evidence that he or she incurred such
expenses, and in all events prior to the last day of the calendar year following
the calendar year in which he or she incurs the expense.  In no event will the
amount of expenses reimbursed in one year affect the amount of expenses eligible
for reimbursement, or in-kind benefit to be provided, in any other taxable
year.  Motorola will indemnify the Eligible Executive for judgments, fines,
penalties, settlement amounts and expenses (including reasonable attorneys fees
and expenses) reasonably incurred in defending any actual or threatened action,
lawsuit, investigation or other similar proceeding arising out of his or her
employment with Motorola, provided that if the matter is a civil action, he or
she acted

 

7

--------------------------------------------------------------------------------


 

in good faith and in a manner he or she reasonably believed to be in, or not
opposed to, the best interests of Motorola and if the matter is a criminal
action, the Eligible Executive had no reasonable cause to believe his or her
conduct was unlawful (in each case as determined under the Delaware General
Corporation Law).

 

(f)            Remedies for Breach of Eligible Executive’s Obligations.  The
payments set forth in Section 3 above are conditioned upon the Eligible
Executive’s faithful performance of his or her obligations pursuant to Paragraph
4(a) and (c) through (e) of this Plan.  If the Eligible Executive breaches those
obligations, including any breach of the agreements referenced in Section 4(a),
he or she must promptly repay to Motorola all sums received from Motorola under
Section 3(a), (c), (d), less the sum of (i) One Thousand Dollars ($1,000.00) and
(ii) the amount of accrued but unpaid paid time off due the Executive at his or
her Separation Date.  In addition, Motorola shall be entitled to all rights and
remedies set forth in the agreements referenced in Section 4(a).  Any repayment
of Severance Pay paid pursuant to this Plan or repayment pursuant to the
remedies set forth in the agreements referenced in Section 4(a) shall not reduce
any money damages that may be available to Motorola as a result of the breach.

 

By accepting Severance Pay and benefits under this Plan, each Eligible Executive
acknowledges that the harm caused to Motorola by the breach or anticipated
breach of Section 4(a) and (c) through (e) of this Plan will be irreparable. 
The Eligible Executive agrees Motorola may obtain injunctive relief against him
or her in addition to and cumulative with any other legal or equitable rights
and remedies Motorola may have pursuant to this Plan or law, including the
recovery of liquidated damages.  The Eligible Executive agrees that any interim
or final equitable relief entered by a court of competent jurisdiction, as
specified in Section 7(e) below, will, at the request of Motorola, be entered on
consent and enforced by any such court having jurisdiction over him or her. 
This relief would occur without prejudice to any rights either party may have to
appeal from the proceedings that resulted in any grant of such relief.   In any
dispute regarding this Plan, each party will pay its own fees and costs.

 

5.             Plan Administration.

 

The Plan Administrator is the party responsible for the administration of the
Plan.  A Human Resources employee at the level of  Director or above who is
appointed by the Compensation and Leadership Committee of the Board of Directors
will serve as the “Plan Administrator” of the Plan and the “named fiduciary”
within the meaning of such terms as defined in ERISA.

 

The Plan Administrator will perform all duties imposed upon him or her by the
terms of ERISA.  The Plan Administrator shall be responsible for the general
administration and management of the Plan.  In his or her  role of administering
the Plan, the Plan Administrator shall have the discretionary powers and duties
necessary to fulfill his or her responsibilities, including, but not limited to,
the following powers and duties to: (i) interpret, construe and apply the Plan,
including the making of factual determinations, as the Plan Administrator or his
or her designee, in his or her sole discretion, determines to be appropriate;
(ii) determine all questions relating to the eligibility of persons to
participate or receive benefits as the Plan Administrator or his or her
designee, in his or her sole discretion, deems to be appropriate; (iii) appoint
individuals to assist in any function, and generally to perform all other acts
necessary in administering the

 

8

--------------------------------------------------------------------------------


 

Plan as the Plan Administrator or his or her designee, in his or her sole
discretion, deems appropriate; and (iv) seek such expert advice as the Plan
Administrator or his or her designee deems reasonably necessary with respect to
the Plan.  The Plan Administrator and his or her designee shall be entitled to
rely upon the information and advice furnished by such delegates and experts,
unless actually knowing such information and advice to be inaccurate or
unlawful.

 

The decisions of the Plan Administrator, or persons delegated with the authority
to make such decisions for the Plan Administrator, and the decisions of the Vice
President for Global Rewards (or, where applicable, the most senior Law
Department labor and employment law attorney or his or her designee) under
Section 6, will be final and conclusive with respect to all questions relating
to the Plan.

 

6.             Procedure for Making and Appealing Claims for Benefits

 

If an employee or vice president believes he or she has not been paid the
Severance Pay or benefits to which he or she is entitled under the Plan, the
employee or vice president must file a claim for benefits in writing with the
Plan Administrator.  Within ninety (90) days after receiving a claim (or within
180 days if special circumstances require an extension of time and written
notice was provided to the employee or vice president before the expiration of
the initial ninety (90) day period), the Plan Administrator will:

 

·                                          either accept or deny the claim
completely or partially; and

 

·                                          notify the employee or vice president
of acceptance or denial of the claim.

 

If the claim is completely or partially denied, the Plan Administrator will
furnish a written notice to the employee or vice president containing the
following information:

 

·                                          specific reasons for the denial;

 

·                                          specific references to the Plan
provisions on which any denial is based;

 

·                                          a description of any additional
material or information that the employee or vice president must provide in
order to support the claim and an explanation of why it is required; and

 

·                                          an explanation of the Plan’s appeal
procedures and the applicable time limits, including a statement of the right to
bring a civil action under Section 502(a) of ERISA following an adverse
determination on appeal.

 

The employee or vice president may appeal the denial of the claim and have the
Vice President for Global Rewards (or in the case of a conflict of interest, the
most senior Law Department labor and employment law attorney or his or her
designee) reconsider the decision.  The employee, vice president or his or her
authorized representative has the right to:

 

·                                          request an appeal by written request
to the Vice President for Global Rewards not later than sixty (60) days after
receipt of notice from the Plan Administrator denying the claim;

 

9

--------------------------------------------------------------------------------


 

·                                          upon request and free of charge, have
reasonable access to, and copies of, all documents, records, and other
information relevant to the claim; and

 

·                                          submit issues and comments regarding
the claim in writing, along with documents, records and other information, to
the Vice President for Global Rewards.

 

The Vice President for Global Rewards (or, where applicable, the most senior Law
Department labor and employment law attorney or his or her designee)  will make
a decision with respect to such an appeal within sixty (60) days after receiving
the written request for such appeal (this sixty (60) day period can be extended
for an additional sixty (60) days if special circumstances require an extension
of time and written notice is provided to the employee or vice president or his
or her authorized representative before the extension begins).  The review will
take into account all comments, documents, records, and other information
relating to the claim submitted in connection with the review, without regard to
whether such information was submitted or considered in the initial claim
determination.  The employee, vice president or his or her authorized
representative will be advised of the decision on the appeal in writing.  The
notice will set forth the specific reasons for the decision and make specific
reference to Plan provisions upon which the decision on the appeal is based.  In
the case of an adverse benefit determination on appeal, in addition to the
information in the preceding sentence, the notice shall include (i) a statement
that the employee or vice president is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to his or her claim for benefits, and (ii) a
statement of the employee’s or vice president’s right to bring a civil action
under Section 502(a) of ERISA.  In performing his or her duties hereunder, the
Vice President for Global Rewards (or, where applicable, the most senior Law
Department labor and employment law attorney or his or her designee)  shall have
the power to interpret and construe the Plan and make factual determinations as
are granted to the Plan Administrator under Section 5.

 

In no event shall the employee, vice president or any other person be entitled
to challenge the decision of the Plan Administrator or the Vice President for
Global Rewards (or, where applicable, the most senior Law Department labor and
employment law attorney or his or her designee) in court or in any other
administrative proceeding unless and until the claim and appeal procedures
described above have been complied with and exhausted.

 

7.             Miscellaneous.

 

(a)           Amendment.  Motorola, Inc., by action of its Compensation and
Leadership Committee, reserves the right to amend this Plan, in whole or in
part, or to discontinue or terminate the Plan, at any time in its sole
discretion.  No amendment, discontinuance or termination, however, may adversely
affect the rights of any Eligible Executive without his or her written consent
if such person (i) is then receiving Severance Pay and benefits under the Plan,
or (ii) is entitled to receive Severance Pay and benefits under the Plan on
account of a prior Qualifying Termination.  In addition to the foregoing, for a
period of three years following a Change in Control, the Plan may not be
discontinued or terminated or amended in such a manner that decreases the
Severance Pay or benefits payable to any Eligible Executive or that makes any
provision less favorable for an Eligible Executive.

 

10

--------------------------------------------------------------------------------


 

(b)           Withholding.  Motorola shall be entitled to withhold or cause to
be withheld from amounts to be paid under this Plan to an Eligible Executive any
federal, state, or local withholding or other taxes or amounts that it is from
time to time required to withhold.

 

(c)           Compliance with Section 409A.  Notwithstanding anything to the
contrary contained in this Plan, the payments and benefits provided under this
Plan are intended to comply with Code Section 409A, and the provisions of this
Plan shall be interpreted such that the payments and benefits provided are
either not subject to Code Section 409A or are in compliance with Code
Section 409A.  Motorola, Inc. may modify the payments and benefits under this
Plan at any time solely as necessary to avoid adverse tax consequences under
Code Section 409A.  Notwithstanding any provision in this Plan to the contrary,
if the Eligible Executive is a “specified employee” (within the meaning of
Treasury Regulation Section 1.409A-1(i) and using the identification methodology
selected by Motorola from time to time) on the Eligible Executive’s Separation
Date, then any payment or benefit which would be considered “nonqualified
deferred compensation” within the meaning of Code Section 409A that the Eligible
Executive is entitled to receive upon the Eligible Executive’s Separation Date
and which otherwise would be payable during the six-month period immediately
following the Eligible Executive’s Separation Date will instead be paid or made
available on the earlier of the first day of the seventh month following the
Eligible Executive’s Separation Date and the Eligible Executive’s death.

 

(d)           No Implied Employment Rights.  The Plan shall not be deemed to
give any employee or other person any right to be retained in the employ of
Motorola or its Affiliates or Subsidiaries or to interfere with the right of
Motorola or its Affiliates or Subsidiaries to discharge any employee or other
person at any time and for any reason.

 

(e)           Governing Law and Venue.  This Plan is intended to be governed by
and will be construed in accordance with ERISA, and to the extent not preempted
by ERISA, by the laws of the state of Illinois, without regard for any choice of
law principles thereof.  Any legal action related to this Plan and any
referenced agreements or award documents shall be brought only in a federal or
state court located in Cook County, Illinois, USA.  The Eligible Executive
accepts the jurisdiction of these courts and consents to service of process from
said courts for legal actions related to this Plan and any referenced agreements
or award documents.

 

(f)            Severability.  If any provision of the Plan is held to be invalid
or unenforceable, its invalidity or unenforceability will not affect any other
provision of the Plan, and the Plan will be construed and enforced as if such
provision had not been included.

 

(g)           Successors.

 

(i) Motorola, Inc. shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business and/or assets of Motorola, Inc. expressly to
assume and agree to perform this Plan in the same manner and to the same extent
Motorola, Inc. would be required to perform if no such succession had taken
place.  This Plan shall be binding upon, inure to the benefit of and be
enforceable by Motorola, Inc. and any successor to Motorola, Inc., including
without limitation any persons acquiring directly or indirectly all or
substantially all of the business and/or assets of

 

11

--------------------------------------------------------------------------------


 

Motorola, Inc. whether by purchase, merger, consolidation, reorganization or
otherwise (and such successor shall thereafter be deemed to be “Motorola, Inc.”
for the purposes of this Plan), and the Eligible Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributes
and/or legatees.

 

(ii) This Plan is intended to be for the exclusive benefit of Motorola and the
Eligible Executive, and except as provided in clause (i) of this Section 7(g),
no third party shall have any rights hereunder.

 

8.             Definitions.

 

“Affiliate” means any corporation or entity other than Motorola, Inc. which, as
of a given date, is a member of the same controlled group of corporations or the
same group of trades or businesses under common control as Motorola, Inc.
determined in accordance with Sections 414(b) or (c) of the Code.

 

“Alternate MIP Award” has the meaning set forth in Section 3(c).

 

“Alternate SIP Award” has the meaning set forth in Section 3(d).

 

“Base Salary” means an Eligible Executive’s monthly rate of base salary as in
effect immediately prior to his or her termination from employment.

 

“Cause” means (i) the Eligible Executive’s conviction of any criminal violation
involving dishonesty, fraud or breach of trust or (ii) the Eligible Executive’s
willful engagement in gross misconduct in the performance of the Eligible
Executive’s duties that materially injures Motorola.

 

“Change in Control” means the occurrence of a change in control of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Securities Exchange Act of 1934, as amended
(“Exchange Act”), or any successor provision thereto, whether or not
Motorola, Inc. is then subject to such reporting requirement; provided that,
without limitation, such a Change in Control shall be deemed to have occurred if
(a) any “person” or “group” (as such terms are used in Section 13(d) and
14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
Motorola, Inc. representing 20% or more of the combined voting power of
Motorola, Inc.’s then outstanding securities (other than Motorola, Inc. or any
employee benefit plan of Motorola, Inc.’s or of an Affiliate or Subsidiary; and,
for purposes of the Plan, no Change in Control shall be deemed to have occurred
as a result of the “beneficial ownership,” or changes therein, of
Motorola, Inc.’s securities by either of the foregoing), (b) there shall be
consummated (i) any consolidation or merger of Motorola, Inc. in which
Motorola, Inc. is not the surviving or continuing corporation or pursuant to
which shares of common stock would be converted into or exchanged for cash,
securities or other property, other than a merger of Motorola, Inc. in which the
holders of common stock immediately prior to the merger have, directly or
indirectly, at least a 65% ownership interest in the outstanding common stock of
the surviving corporation immediately after the merger, or (ii) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of Motorola, Inc.
other than any such transaction with entities in which the holders of the
Motorola Inc.’s common stock, directly or indirectly, have at least a

 

12

--------------------------------------------------------------------------------


 

65% ownership interest, (c) the stockholders of Motorola, Inc. approve any plan
or proposal for the liquidation or dissolution of Motorola, Inc., or (d) as the
result of, or in connection with, any cash tender offer, exchange offer, merger
or other business combination, sale of assets, proxy or consent solicitation
(other than by the Board of Directors of Motorola, Inc. (the “Board”)),
contested election or substantial stock accumulation (a “Control Transaction”),
the members of the Board immediately prior to the first public announcement
relating to such Control Transaction shall thereafter cease to constitute a
majority of the Board.

 

“Compensation and Leadership Committee” means the Compensation and Leadership
Committee of the Motorola, Inc. Board of Directors.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Eligible Executive” means (x) any (i) Appointed Vice President, Corporate Vice
President, Senior Vice President or Executive Vice President of Motorola on the
date he or she is notified of termination or (ii) other person whose salary
grade is EXB, EXC, EXS, or EXV on the date he or she is notified of termination,
(y) whose Pay Country is the United States of America and (z) whose employment
with Motorola is terminated in a Qualifying Termination.  An employee or officer
of Motorola who is not an Eligible Executive shall not be entitled to any
Severance Pay or benefits under the Plan.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Motorola” means Motorola, Inc. and any successors thereto, and any of its U.S.
Subsidiaries and/or U.S. Affiliates .

 

“Pay Country” means the country on whose payroll the Eligible Executive resides
and from which his or her base salary and other benefits are paid.

 

“Plan” means the Motorola, Inc. Executive Severance Plan.

 

“Plan Administrator” has the meaning provided in Section 5.

 

“Qualifying Termination” means termination of employment with Motorola in which
the employment relationship is terminated by Motorola, specifically excluding,
however:

 

(a) voluntary termination from employment with Motorola, including voluntary
termination due to retirement, or retirement at any applicable mandatory
retirement age;

 

(b) termination of employment due to Total and Permanent Disability;

 

(c) termination of employment by Motorola for Cause;

 

(d) termination of employment if the employee or officer (i) accepts employment
with another company in connection with the sale, lease, exchange, outsourcing
arrangement or any other type of asset transfer or transfer of any portion of a
facility or all or any portion of a discrete organizational unit or business
segment of Motorola or of a Subsidiary; (ii) is offered employment with another
company in connection with the sale, lease, exchange, outsourcing

 

13

--------------------------------------------------------------------------------


 

arrangement or any other type of asset transfer or transfer of any portion of a
facility or all or any portion of a discrete organizational unit or business
segment of Motorola or of a Subsidiary, provided that the employment offer
includes a base salary, target annual incentive and/or retention bonus and
active medical benefits (but without regard to retiree medical benefits, if any)
that are comparable, in the aggregate to the base salary and target annual
incentive and active medical benefits provided by Motorola at the time the
offered employment is to become effective, or (iii) remains employed by an
Affiliate or Subsidiary that is sold, or whose shares are distributed to
Motorola, Inc.’s stockholders in a spin-off or similar transaction;

 

(e) termination of employment with Motorola which is followed by immediate or
continued employment by Motorola or an Affiliate or Subsidiary;

 

(f) termination of employment by death; or

 

(g) voluntary termination of employment by failing to return to work from an
approved leave of absence.

 

The Plan Administrator shall determine within his or her sole discretion whether
a termination is by reason of a Qualifying Termination or under circumstances
which do not constitute a Qualifying Termination as provided above.

 

“Separation Date” means the date of the Eligible Executive’s Separation from
Service, which generally will be Eligible Executive’s last date on Motorola’s
payroll.

 

“Separation Year” means the calendar year in which the Separation Date occurs.

 

“Severance Allowance” has the meaning as provided in Exhibit A.

 

“Severance Pay” means Severance Allowance as provided in Section 3(a) and
Exhibit A plus Alternate MIP Award or Alternate SIP Award, as applicable, as
provided in Section 3(c) and (d).

 

“Severance Period” means the number of total months of Severance Allowance
specified for a given Eligible Executive as provided in Section 3(a) and
Exhibit A.

 

“Subsidiary” means any corporation or other entity in which a 50% or greater
interest is at the time directly or indirectly owned by Motorola, Inc. and which
Motorola, Inc. consolidates for financial reporting purposes.

 

“Total and Permanent Disability” means entitlement to long term disability
benefits under the Motorola Disability Income Plan, as amended and any successor
plan or a determination of a permanent and total disability under a state
workers compensation statute.

 

14

--------------------------------------------------------------------------------


 

Exhibit A

 

 

 

Severance Pay and Benefits

Level/Salary Grade

 

Severance Allowance

 

Alternate MIP Award—
MIP Participants

 

Alternate SIP Award—
SIP Participants

 

Welfare Plan Benefits;
Outplacement; Financial
Planning Services

Appointed Vice President and/or Salary Grade EXB

 

9 months of Base Salary (“Severance Allowance”)

 

The Alternate MIP Award as provided in Section 3(c)

 

The Alternate SIP Award as provided in Section 3(d)

 

(a) 9 months of Medical Plan coverage at the active employee premium rate,
offset against the COBRA amount as provided in Section 3(g); and (b) up to 12
months outplacement services as provided in Section 3(h). Financial planning
services as provided in Section 3(j).

 

 

 

 

 

 

 

 

 

Elected Officers and/or Salary Grades EXC, EXS and EXV

 

12 months of Base Salary (“Severance Allowance”)

 

The Alternate MIP Award as provided in Section 3(c)

 

The Alternate SIP Award as provided in Section 3(d)

 

(a) 12 months of Medical Plan coverage at the active employee premium rate,
offset against the COBRA amount as provided in Section 3(g); and (b) up to 12
months outplacement services as provided in Section 3(h). Financial planning
services as provided in Section 3(j).

 

--------------------------------------------------------------------------------

 

 
